                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

JOHNNY GIBSON,

                            Plaintiff,                                ORDER
       v.
                                                                     18-cv-593-wmc
GARY BOUGHTON, MICHAEL J.
SHERMAN, LESA K. NOVINSKA,
LOGEN J. LATHROP and SANRA
MUNN,

                            Defendants.


       Pro se plaintiff Johnny Gibson filed this civil lawsuit pursuant to 42 U.S.C. § 1983,

claiming that defendants failed to protect him from an assault by another inmate and failed

to respond to his medical emergency. (Dkt. #1-1.) Plaintiff filed the lawsuit in Dane

County Circuit Court, and defendants removed it to this court pursuant to 28 U.S.C.

§§ 1441, 1446. (Dkt. #1.) In prior orders, this court had applied the Prison Litigation

Reform Act’s “three-strikes rule,” 28 U.S.C. § 1915(g), which barred him from proceeding

without paying the full $400 filing fee, since he had not pled facts suggesting that he was

in imminent danger of serious harm. (Dkt. ##12, 16.)

       Gibson is currently appealing that determination, and he has filed a motion to stay

this court’s order requiring him to pay the full filing fee pending appeal. (Dkt. #24.) In

the course of considering that motion, however, it was brought to the court’s attention that

when defendants removed this action from state court, they paid the full filing fee, meaning

Gibson never actually sought to proceed under the in forma pauperis statute. Accordingly,

§ 1915(g) was never implicated. Thus, the court erred in dismissing Gibson’s complaint
under the three-strike rule. Rather, the court should have proceeded to screen Gibson’s

complaint as required by 28 U.S.C. § 1915A.

       Ideally, this court would simply correct its mistake, but it now likely lacks

jurisdiction to do so.    Accordingly, the court can only grant a stay requiring future

payments of the $400 filing fee. That settled, under Federal Rule of Civil Procedure

62.1(a)(3), the court further states that if the case were remanded, it would grant Gibson

the relief he is seeking: (1) a finding that he does not owe the $400 filing fee; and (2)

returning the payments he has already made toward the $400 filing fee. Gibson may then

promptly alert the Court of Appeals for the Seventh Circuit of this order pursuant to

Federal Rule of Appellate Procedure 12.1, which may in turn remand this case back to this

court for further proceedings as it deems fit. Alternatively, defendants may simply confess

error by this court as they deem fit.

       The court apologizes to the parties and the court of appeal for this oversight.



                                          ORDER

       IT IS ORDERED that plaintiff Johnny Gibson’s motion to stay (dkt. #26) is

GRANTED. Pursuant to Federal Rule of Civil Procedure 62.1(a)(3), the court states that

it erred in dismissing Gibson’s lawsuit for failure to pay the $400 filing fee.

       Entered this 13th day of May, 2019.

                                           BY THE COURT:
                                           /s/
                                           __________________________________
                                           WILLIAM M. CONLEY
                                           District Judge



                                              2
